Title: James Madison to William Cabell Rives, 29 May 1827
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                May 29. 1827
                            
                        
                        I owe an apology for not sooner thanking you for the copy of your Speech in the House of Reps. on the 20th.
                            of Feby. last. It came to hand when some engagements of my time, which were protracted beyond my anticipation, did not
                            permit the attention due to it. Without expressing an unqualified concurrence in all the sentiments embraced by the range
                            of your observations, I can, without qualification, say, that the subject is argued with an ability that cannot fail to
                            enlighten whatever Constitutional or political question may call it forth.
                        Having a spare Copy of a pamphlet prepared in the Department of State in 1805, on a subject of much interest
                            at its date, you will oblige me by accepting it. It is possible that the Controversy, in some of its forms, may recur
                            during your Public Career, which I hope will be a long one; and in that event, the trouble of researches into applicable
                            authorities and illustrations, may be diminished by those to whom the occasion led. I pray you Sir to be assured of my
                            great esteem and my cordial respects
                        
                            
                                James Madison
                            
                        
                    